PER CURIAM.
The court has reviewed the transcript in the light of Judge Agner’s order dated July 20, 1978, which finds that the transcript “is a substantially accurate and true representation of the proceedings,” although “the transcript may be incomplete and inaccurate in certain areas, which the Court considers minor.” The transcript is not so inadequate as to make meaningful review impossible. No substantive errors are urged as requiring reversal. No reversible error appears from a review of the record. The judgment is AFFIRMED.
SMITH, Acting C. J., and ERVIN and BOOTH, JJ., concur.